Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Gong et al. (US Pub. 2016/0172309) in view of PARK et al. (US Pub. 2013/0256847).
Regarding claim 1, Gong teaches a semiconductor device assembly 448a, comprising:
a semiconductor die 412a-b (Fig. 17-18); 
a package substrate 414 supporting the semiconductor die 412, the package substrate 414 including a first bond pad (lower portion of 428, also see bond pads 116b in Fig. 10-12) for a common voltage node of the semiconductor device assembly 448a (see Fig. 18 below); 
a first conductive component 428a (on the left) configured to directly connect the first bond pad (lower portion of 428) to a conductive shield 454 that surrounds a package casing 440 formed on the package substrate 414, and
a second conductive component 428b configured to directly connect a second bond pad (lower portion of 428b) of the semiconductor die to the conductive shield 454, wherein the package casing 440 includes an encapsulant 440 that encloses the first semiconductor die 412a and the first and second conductive component 428a & 428b (see Fig. 18 below).

    PNG
    media_image1.png
    747
    975
    media_image1.png
    Greyscale

Gong is silent on wherein the first and second conductive components are first and second bond wires. The Examiner understands that bond wire is a widely known type of interconnect and would have been an obvious in the semiconductor art. For instance, PARK teaches in Fig. 1B, wherein a first bond wire 178W (right) and second bond wire 178W (left)  directly connects a bond pad 178p to a conductive shield 200 to provide a grounding route. As such, said claim feature would have been obvious and within the routine skill in the art.
Regarding claim 2, the combination of Gong and PARK teaches the semiconductor device assembly of claim 1, wherein the first bond wire 178W terminates at a sidewall surface of the package casing to connect to the conductive shield 200 (PARK’s Fig. 1B).
Regarding claim 4, the combination of Gong and PARK teaches the semiconductor device assembly of claim 1, wherein the first bond pad is on an upper surface of the package substrate 414 to which the first semiconductor die 412 is mounted (Fig. 18, also see PARK’s Fig. 1B).  
Regarding claim 7, the combination of Gong and PARK teaches the semiconductor device assembly of claim 1, further comprising: a third bond pad of the package substrate configured to connect to the common voltage node; and a third bond wire coupling the third bond pad with the conductive shield (see PARK’s Fig. 2B-3 below).  

    PNG
    media_image2.png
    897
    824
    media_image2.png
    Greyscale


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Gong and Park as applied to claim 1 above, and in further view Mohammed (US PUB. 2015/0044823).
Regarding claim 3, the combination of Gong and Park is silent on the semiconductor device assembly of claim 1, wherein the first bond wire extends to a top surface of the package casing where it connects to the conductive shield. The Examiner understands that it would have been obvious and within the routine skill in the art to make connection with the conductive shield at any surface, whether side surface as shown in Fig. 18 or a top surface, as long as a connection is made between the conductive component and the conductive shield. For instance, Mohammed teaches in Fig. 2, wherein a bond wire 32 extends to a top surface of the package casing 42. As such, said claim feature would have been obvious and within the general knowledge in the art.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gong and PARK as applied to claim 1 above, and in further view of Yu et al. (US PUB. 2020/0020643).
Regarding claim 5, the combination of Gong and PARK is silent on the semiconductor device assembly of claim 1, wherein the conductive shield surrounds a perimeter of the package substrate. Yu teaches wherein the conductive shield EMI 1 surrounds a perimeter of the package substrate 140 to provide an improved magnetic shielding (Fig. 8). It would have been obvious to employ Yu’s EMI/conductive shield in Gong’s/and or PARK’s device for the abovementioned benefits. As such, Gong, PARK and Yu are combinable.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gong and Park as applied to claim 1 above, and in further view GAO et al. (US PUB. 2019/0206930).
Regarding claim 9, while the combination of Gong and Park is silent on the semiconductor device assembly of claim 1, further comprising: one or more second semiconductor dies, wherein: the first semiconductor die is attached to the package substrate via the one or more second semiconductor dies such that the first semiconductor die is a top most semiconductor die of a stack of semiconductor dies including the first semiconductor die and the one or more second semiconductor dies. The Examiner understand that employing more than one die in a stacked arrangement would have been obvious and within the ordinary skill in the art. For instance, GAO teaches one or more second semiconductor dies, wherein: the first semiconductor die is attached to the package substrate via the one or more second semiconductor dies such that the first semiconductor die is a top most semiconductor die of a stack of semiconductor dies including the first semiconductor die and the one or more second semiconductor dies (Fig. 1-2). As such, said claim feature would have been obvious and within the ordinary skill in the art.
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 have been considered but they are not persuasive. The Examiner maintains that the combination of prior art teaches the claim structural features as addressed in the rejection above. Gong teaches all of the claim features except the use of bond wires. PARK teaches the widely known usage of bond wires to connect substrate pads to a conductive shield (see rejection above). As such, the argument is not found to be persuasive.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOR KARIMY whose telephone number is (571)272-9006. The examiner can normally be reached Monday - Friday: 8:30 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOR KARIMY/Primary Examiner, Art Unit 2894